           Case 4:21-cv-00541-JM Document 3 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BRADY CASTEEL                                                                      PLAINTIFF

v.                                    No: 4:21-cv-00541-JM


RODNEY WRIGHT, et al.                                                           DEFENDANTS

                                             ORDER

       Plaintiff Brady Casteel filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on June 21,

2021 (Doc. No. 1). On June 23, 2021, the Court entered an order directing Casteel to submit the

full $402.00 filing and administrative fees or file a fully completed in forma pauperis application

within 30 days. See Doc. No. 2. Casteel was cautioned that failure to comply with the Court’s

order within that time would result in the dismissal of his case.

       More than 30 days have passed, and Casteel has not complied or otherwise responded to

the June 23 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       IT IS THEREFORE ORDERED THAT Casteel’s complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 27th day of July, 2021.


                                                       UNITED STATES DISTRICT JUDGE
